Citation Nr: 1212090	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  

As discussed below, the reopened claim of service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required on his part.  


FINDING OF FACT

Evidence received since the final March 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim, so as to permit reopening of the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for bilateral hearing loss has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran was advised in July 2006, prior to the initial unfavorable rating decision in April 2007, of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why his service connection claim was previously denied.  The July 2006 letter also advised him of the responsibilities of the Veteran and VA in obtaining such evidence, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As a result, the Board concludes that the Veteran has been provided with proper notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

By way of background, the Board notes that entitlement to service connection for hearing loss was denied in a March 2005 rating decision.  At that time, the evidentiary record contained the Veteran's service treatment records and post-service medical evidence which showed that the Veteran was diagnosed with bilateral sensorineural hearing loss after service.  See August 2006 VA treatment record and January 2005 VA examination report.  While bilateral hearing loss was found at the January 2005 VA examination, the VA examiner noted that the results of the audiogram conducted at that examination could not be used for rating purposes because of unreliable and inconsistent responses.  As a result, the VA examiner did not render an opinion as to the likely etiology of the Veteran's hearing loss and the RO denied the Veteran's claim on the basis that there was no evidence showing that his current hearing loss was related to military service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

The Veteran was notified of the RO's decision and his appellate rights in April 2005.  However, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received during the one year appeal period following the March 2005 rating decision.  Therefore, the March 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The current appeal arises from a claim to reopen submitted by the Veteran in June 2006.  In support of his claim, the Veteran testified at the February 2012 hearing that, during service in May 1971, he incurred a head injury as a result of canned produce falling on his head while riding in a truck.  He testified that he was knocked unconscious and was subsequently hospitalized.  He also testified that he noticed hearing problems the day he got out of the hospital.  The Veteran also testified that he attempted to get his hearing checked in 1971 but that he was refused treatment because service connection had not been established for hearing loss.  However, in 1975, he sought treatment from a private physician who told him that he could not hear.  

In addition to the foregoing, the Veteran also testified that he believes his hearing loss may also be secondary to service-connected tinnitus.  In this regard, the Board notes that service connection for tinnitus was established in March 2005 based upon the Veteran's report of suffering from tinnitus since the May 1971 in-service head injury.  See March 2005 rating decision.  

At the time of the last final decision, there was no evidence showing that the Veteran's hearing loss was incurred or caused by military service.  However, since the March 2005 rating decision, the Veteran has provided competent evidence showing that he has suffered from hearing problems since the May 1971 in-service head injury and he has also raised the question of whether his current hearing impairment is caused by, a result of, or aggravated by service-connected tinnitus.  

In determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence.  Therefore, the Board finds that the evidence submitted since the March 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for a bilateral hearing loss may be reopened.  See 38 U.S.C.A. § 5108.  

However, as discussed below, the Board finds that additional evidentiary development is needed in order for a fully informed decision to be rendered in this case, thereby necessitating a remand.  


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened, and the Veteran's claim is granted to that extent only.  


REMAND

As to the reopened claim of service connection for bilateral hearing loss, the Board finds that there remains a question as to the likely etiology of the Veteran's current hearing impairment.  

At the outset, the Board notes that, while the Veteran has been diagnosed with bilateral sensorineural hearing loss, objective testing of the Veteran's hearing acuity has revealed unreliable and inconsistent responses.  See March 2005 VA treatment record and January 2005 VA examination report.  Because of the unreliable and inconsistent responses at the January 2005 VA examination, the VA examiner did not render an opinion as to the likely etiology of the Veteran's hearing loss and there is no other competent and credible medical evidence of record that addresses the likely etiology of the Veteran's current hearing loss.  

However, the Veteran has provided competent evidence that he was exposed to significant noise exposure during service, as his military occupational specialty was light weapons infantryman, and he has also reported that he incurred a head injury during service, after which he noticed problems with his hearing.  In this regard, the Board finds that the Veteran's report of noticing hearing problems since the in-service head injury and seeking treatment for hearing problems in 1975 is competent lay evidence of continuity of symptomatology following service, which is sufficient to provide an indication that the Veteran's current hearing loss may be related to his military service.  

The Veteran has also raised the issue of whether his current hearing impairment is secondary to service-connected tinnitus; however, there is no medical evidence or opinion of record which addresses this issue.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current hearing impairment is causally related to service, to include the reported in-service noise exposure and the in-service head injury, or is secondary to service-connected tinnitus.  See 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision in this case. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the likely etiology of his current hearing impairment.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

a. A diagnosis of any current hearing impairment should be rendered.  See 38 C.F.R. § 3.385.  

b. After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current hearing impairment that is the result of his military service, to include the reported noise exposure therein and/or the traumatic head injury incurred in May 1971.  

In answering the foregoing, the examiner should consider the Veteran's military occupational specialty as a light weapons infantryman during service and his competent report of being exposed to significant noise exposure during service.  

The examiner should also note that, even if disabling hearing loss is not demonstrated at separation from service, service connection may be established for a current hearing disability if the evidence shows that the current disability is causally related to service.  

c. The VA examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran manifested hearing loss during his first post-service year.  

d. The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran current has bilateral hearing loss that is proximately due to or a result of service-connected tinnitus.  

e. The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is aggravated by service-connected tinnitus.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f. An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

g. If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

2.	Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


